Title: To Thomas Jefferson from Willink & Van Staphorst, 24 September 1787
From: Willink & Van Staphorst
To: Jefferson, Thomas



Amsterdam 24 September 1787

We are honored with Your Excellency’s respected favor of 15th Inst. desiring our Concurrence to your drawing immediately upon us £6000 to £7000. We say between Six and Seven Thousand Livres; To which request our personal Esteem for your Excellency, and the Regard we at all times pay to the Credit of the United States induces our ready Acquiesence, begging your Bill may be at Sight, as we do not choose to come under Acceptances, during the present critical situation of public affairs here. We are confidant his Excellency John Adams Esqr. will chearfully assent to this and every other disposal you might make on us for account of the United States, but for the present we cannot assume to discharge the Monthly Amount, you wish our Authorization to value upon us for on their Account. However we hope the Credit of America from the Proceedings of the Convention now assembled at Philadelphia, will speedily rise so as to justify our Compliance, and in the mean time if your Excellency will please advise whenever you find it necessary to pass a Bill upon us, you may depend upon our best disposition to prevent any inconveniency to your Excellency.
With great respect We have the Honor to be Your Excellency’s Most obedient and very humble Servants,

Wilhem & Jan WillinkNic: & Jacob van Staphorst

